Order, Supreme Court, New York County (Marjory Fields, J.), entered February 10, 2000, which, inter alia, denied plaintiff wife’s motion for an award of interim counsel fees in the amount of $50,0000, unanimously affirmed, without costs.
In view of the financial circumstances of the parties as documented before the court, disclosing, inter alia, that plaintiff has access to some $2 million from the sale of the former marital residence, the denial of plaintiffs motion for an award of interim counsel fees constituted a proper exercise of discretion (see, Mastrandrea v Mastrandrea, 268 AD2d 293). Concur— Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.